                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:17-cv-63-FDW

JIMMY ALLEN ROBERTS,                      )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                           ORDER
                                          )
FRANK L. PERRY, et al.,                   )
                                          )
                  Defendants.             )
__________________________________________)


       THIS MATTER comes before the Court on Defendants’ Motion to Substitute Party, (Doc.

No. 44), and the pro se Plaintiff’s Motion for Extension of Time, (Doc. No. 51), and “Motion for

Advise [sic],” (Doc. No. 55).

       Counsel for Defendants moves to substitute former Secretary of the North Carolina

Department of Public Safety Frank L. Perry and Director of Prisons Kenneth Lassiter with Erik

Hooks and Todd Ishee, who presently hold those respective positions. The substitution of these

parties is “automatic[]” and the Clerk will be instructed to substitute the names accordingly. Fed.

R. Civ. P. 25(d).

       Plaintiff has filed a Motion for Extension of Time within which to respond to Defendants’

Motion for Summary Judgment. (Doc. No. 51). The extension will be granted for good cause

shown until June 26, 2020. No further extension will be granted except of a showing of

extraordinary circumstances.

       In his “Motion for Advise [sic],” (Doc. No. 55), the Plaintiff appears to seek the

appointment of counsel. There is no absolute right to the appointment of counsel in civil actions

such as this one. Therefore, a plaintiff must present “exceptional circumstances” in order to require


                                                 1

         Case 1:17-cv-00063-FDW Document 58 Filed 06/01/20 Page 1 of 2
the Court to seek the assistance of a private attorney for a plaintiff who is unable to afford counsel.

Miller v. Simmons, 814 F.2d 962, 966 (4th Cir. 1987). Petitioner has failed to demonstrate the

existence of exceptional circumstances that would warrant the appointment of counsel at this

juncture and this Motion will be denied.

       IT IS, THEREFORE, ORDERED that:

       1. Defendants’ Motion to Substitute Party, (Doc. No. 44), is GRANTED. The Clerk is

             instructed to correct the docket to indicate that Frank L. Perry and Director of Prisons

             Kenneth Lassiter have been substituted with Erik Hooks and Todd Ishee.

       2.    Plaintiff’s Motion for Extension of Time, (Doc. No. 51), within to respond to

             Defendants’ Motion for Summary Judgment is GRANTED until June 26, 2020.

       3. Plaintiff’s “Motion for Advise [sic],” (Doc. No. 55), is construed as a Motion for the

             Appointment of Counsel and is DENIED.


                                                  Signed: May 29, 2020




                                                  2

            Case 1:17-cv-00063-FDW Document 58 Filed 06/01/20 Page 2 of 2
